EXHIBIT NEWCO ICE CREAM INDEPENDENT CONTRACTOR AGREEMENT This Independent CONTRACTOR Agreement (the “Agreement”) is made and entered into as of this 31st day of July, 2009, by and between Newco Ice Cream, Inc., a Nevada corporation (the “Company”) and Joseph Masters and Phillip Nagele, (“Contractors”). WHEREAS, the Company sells Ice Cream Gift Products (Business); and WHEREAS, the Company desires to retain the CONTRACTORS to provide services, and CONTRACTORS desire to be so retained and to perform those services for the Company. NOW, THEREFORE, CONTRACTORS and the Company agree as follows: 1.Character and Extent of Services. During the term of this Agreement, CONTRACTORS shall provide business advisory and sales services for the Company, specifically for the Business. 2.Term. This Agreement shall commence on the date first above written and shall continue for a period of five (5) years, unless sooner terminated in accordance with the terms of this Agreement. This agreement may be renewed yearly with 30 day written notice signed by both parties. 3.Independent Contractors. It is understood and agreed that CONTRACTORS are independent Contractors in the performance of this contract, that CONTRACTORS shall perform the contracting activity under the control of the Company as to the result of such activity only and not as to the means by which such result is accomplished and that CONTRACTORS are providing services on an as needed basis. Further, CONTRACTORS shall not be entitled to participate in any plans, insurance or similar benefits for Company employees, including, but not limited to, vacation pay, sick leave, holiday pay, retirement benefits, social security benefits, disability or unemployment insurance benefits, health or accident insurance, etc. CONTRACTORS are neither an agent nor employee of the Company, and has no authority whatsoever to bind the Company by contract or agreement of any kind. The Company shall not withhold federal or state income taxes from CONTRACTORS’s fees payable hereunder and shall not pay FICA, state unemployment or other employment taxes or disability payments with respect to the CONTRACTORS, such items and such payments being the sole responsibility of the CONTRACTORS. 4.Compensation.
